Opinion issued February 10, 2005  




 
 










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-01312-CR
____________

IN RE GEORGE JOHNSON, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
               Relator, George Johnson, filed a pro se petition for writ of mandamus,
complaining that the trial court had not ruled on various pretrial motions that he filed
pro se in cause number 996431.  After the petition was filed, relator entered a guilty
plea and was convicted in cause number 996431.
               The petition for writ of mandamus is therefore denied as moot.  See In re
Markowitz, 998 S.W.2d 417 (Tex. App.—Waco 1999, orig. proceeding).
PER CURIAM
Panel consists of Justices Taft, Keyes, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).